Case: 13-14229   Date Filed: 07/09/2014   Page: 1 of 4


                                                          [DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 13-14229
                         Non-Argument Calendar
                       ________________________

                   D.C. Docket No. 5:13-cr-00002-RS-1

UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                   versus

DONYEL JAMES FITTS,

                                                          Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Northern District of Florida
                      ________________________

                               (July 9, 2014)

Before HULL, MARCUS, and FAY, Circuit Judges.

PER CURIAM:
              Case: 13-14229     Date Filed: 07/09/2014   Page: 2 of 4


      Donyel James Fitts appeals his three consecutive life terms of supervised

release, imposed after he pled guilty to three counts of production of child

pornography, in violation of 18 U.S.C. § 2251(a) and (e). We affirm.

                                I. BACKGROUND

      Fitts was arrested after his girlfriend notified the Jackson County, Florida,

Sheriff’s Office she had found a digital camera containing child pornography. The

camera contained video showing the victim, his girlfriend’s four-year-old-

daughter, performing oral sex on Fitts, as well as nude pictures of the victim.

      A federal grand jury indicted Fitts on four counts of production of child

pornography. Fitts pled guilty to three of the counts in exchange for the

government’s dismissal of the remaining count. During his sentencing hearing,

Fitts asked the district judge to impose consecutive 15-year sentences for each

count, the mandatory minimum for each offense. The government joined in the

request. Fitts was sentenced to consecutive 15-year sentences for each count; a

total of 45 years of imprisonment. The district judge also imposed three

consecutive life terms of supervised release. Neither party objected.

                                 II. DISCUSSION

      On appeal, Fitts argues the district judge plainly erred, when he imposed

consecutive, rather than concurrent, supervised-release terms, in violation of 18

U.S.C. § 3624(e) and U.S.S.G. § 5G1.2. When a convicted defendant did not raise



                                          2
               Case: 13-14229     Date Filed: 07/09/2014    Page: 3 of 4


a sentencing error before the district judge, we review for plain error only. See

United States v. Rodriguez, 627 F.3d 1372, 1380 (11th Cir. 2010). Establishing

plain error requires the defendant show (1) an error (2) that was plain, (3) affected

one’s substantial rights, and (4) seriously affected the fairness of the judicial

proceedings. Id.

      Fitts argues the district judge erred by imposing three consecutive life terms

of supervised release. Under the clear language of 18 U.S.C. § 3624(e), terms of

supervised release must run concurrently. 18 U.S.C. § 3624(e); U.S.S.G. § 5G1.2,

comment. (n.2(C)); United States v. Magluta, 198 F.3d 1265, 1283 (11th Cir.

1999), vacated in part on other grounds, 203 F.3d 1304 (11th Cir. 2000).

Therefore, the district judge committed error that was plain, when he sentenced

Fitts to consecutive, rather than concurrent, supervised-release terms. See

Magluta, 198 F.3d at 1283.

      The error, however, did not affect Fitts’s substantial rights, because his total

term of supervised release, life, would remain the same even without the error. See

United States v. Gallego, 247 F.3d 1191, 1200 n.19 (11th Cir. 2001) (recognizing

combining consecutive sentences “to equal life imprisonment are effectively the

same as one sentence of life imprisonment,” and a defendant’s substantial rights

are unaffected by affirming the sentence”). Fitts has identified no consequences,

collateral or otherwise, from the imposition of consecutive life terms of supervised



                                           3
               Case: 13-14229     Date Filed: 07/09/2014    Page: 4 of 4


release that could affect his substantial rights. Therefore, he has failed to satisfy

the third prong of the plain-error test.

      AFFIRMED.




                                           4